Citation Nr: 1502042	
Decision Date: 01/15/15    Archive Date: 01/27/15

DOCKET NO.  12-12 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), a sleep disorder, and a history of alcohol abuse.

2.  Entitlement to a compensable evaluation for sinusitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. Syverson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1990 through February 1991 and from May 2007 through June 2008, with additional periods of service with the Army National Guard.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

The Veteran testified at a February 2013 videoconference hearing before the undersigned.  A transcript of the hearing is associated with the Veteran's Virtual VA paperless claims file.  Review of the Veteran's Virtual VA and Veterans Benefits Management System (VBMS) paperless claims files reveals no additional relevant documents other than the hearing transcript.  After the videoconference hearing, the Veteran submitted additional treatment records related to the issue of entitlement to a compensable rating for sinusitis.  Because the matter is being remanded for other reasons, it is not necessary to seek a waiver of agency of original jurisdiction review.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is necessary to ensure that all required development is completed.  Although some VA treatment records have been associated with the claims file, it appears that the records are not complete.  There are periods of time for which no treatment records are associated with the file, and other periods for which the records were submitted by the Veteran, rather than obtained by VA, and therefore may be incomplete.  Additionally, a September 2009 mental health consultation note from the Charleston Community Based Outpatient Clinic notes that the Veteran was seen by a physician at the Richmond VA Medical Center in July 2008 and was prescribed a medication.  Although there are some records from the Richmond VA Medical Center included in the file, including for the period around July 2008, the appointment notes referenced in the September 2009 report is not documented.  On remand, the AOJ must ensure that all relevant VA treatment records are obtained.  Any other outstanding treatment records identified by the Veteran should also be obtained.  

Additionally, regarding entitlement to service connection for an acquired psychiatric disorder, the Board finds that a new examination is warranted, as the October 2010 examiner did not address whether it is at least as likely as not that an acquired psychiatric disorder had its onset during or was caused by the Veteran's military service, instead observing that there was not a "clear link" among current symptoms and military service.  A new examination is also warranted to clarify the proper diagnosis in light of treatment records from the Vet Center that were associated with the file after the October 2010 examination which show an assessment of PTSD.

Regarding the issue of entitlement to a compensable rating for service-connected sinusitis, the Veteran has asserted that his symptoms have worsened since his most recent examination in June 2010 and this assertion is supported by treatment records submitted by the appellant showing treatment for sinusitis in 2012 and prescription of antibiotics in 2013.  Therefore, a new examination is warranted.  See VAOPGCPREC 11-95 (1995).  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter asking him to complete any necessary authorization forms so that VA may attempt to obtain any outstanding non-VA treatment records for the claimed conditions, including any treatment at the Vet Center since April 2011.  Ask the Veteran to identify any VA treatment at locations other than the Charleston VA Community Based Outpatient Clinic and the Richmond VA Medical Center .  

Obtain any identified treatment records.  Regardless of the Veteran's response, obtain all records of relevant treatment at the Charleston Community Based Outpatient Clinic and the Richmond VA Medical Center.  All efforts must be documented in the claims file.  

Associate any additional records with the claims, Virtual VA, or VBMS file.  If the AOJ cannot locate any of the above records, it must specifically document the attempts that were made to locate such records, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.

2.  Thereafter, schedule the Veteran for a VA psychiatric examination.  Provide the examiner access to the claims file and any Virtual VA and VBMS records as well as a copy of this Remand.  The examiner must review the claims file and any relevant Virtual VA and VBMS records and indicate in the examination report that such review occurred.  The examiner is informed that the Board has acknowledged that the Veteran served in combat.  Any indicated tests or studies should be performed.  The examiner is to:

(a)  Provide a complete psychiatric examination and diagnose any acquired psychiatric disorders.  The examination report must include a discussion whether the Veteran meets the criteria for a diagnosis of posttraumatic stress disorder.  This discussion must address the symptoms described by the Veteran, his wife, his supervisor, Sgt. A.S., S.M., D.J., and M.M., as well as Vet Center records showing an assessment of PTSD.  

(b)  For each and every diagnosed acquired psychiatric disorder, opine whether it is at least as likely as not, i.e., a 50 percent probability or greater, that the disorder had its onset during or was caused by the Veteran's military service, including his combat service.  

If the examiner finds that an acquired psychiatric disorder is related to the Veteran's service, is it at least as likely as not that a sleep disorder is caused by the acquired psychiatric disorder?  If not, is it at least as likely as not that a sleep disorder is aggravated by the acquired psychiatric disorder?

If the examiner finds that an acquired psychiatric disorder is related to the Veteran's service, is it at least as likely as not that any past or present alcohol abuse is caused by the acquired psychiatric disorder?  If not, is it at least as likely as not that past or present alcohol abuse is aggravated by the acquired psychiatric disorder?

(c)  A complete rationale must be provided for any and all opinions offered.  If the examiner is unable to provide any of the requested opinions without resorting to mere speculation, he or she must explain why that is the case.  

3.  After completing the development in paragraph one, schedule the Veteran for a VA examination to address the severity of his service-connected sinusitis.  Provide the examiner access to the claims file and any Virtual VA and VBMS records as well as a copy of this Remand.  The examiner must review the claims file and any relevant Virtual VA and VBMS records and indicate in the examination report that such review occurred.  Any indicated tests or studies should be performed.  

Following the history and clinical evaluation, the examiner must set out all symptomatology that is attributable to the Veteran's sinusitis.  The examiner must specifically address whether the Veteran has had any surgery for his sinusitis and whether he has chronic osteomyelitis. The examiner should note the frequency and duration of any incapacitating episodes (an incapacitating episode is defined as bed rest prescribed by a physician), any episodes requiring at least four weeks of antibiotic treatment, as well as any non-incapacitating episodes of sinusitis.  The examiner must discuss the presence, frequency, duration, and severity of any headaches, pain, sinus tenderness, purulent discharge, and crusting related to sinusitis.  

4.  After the development requested has been completed, the AOJ must review the examination reports to ensure that they are in complete compliance with the directives of this Remand.  The AOJ must ensure that the examiners documented consideration of the claims file and any relevant Virtual VA and VBMS records.  If any examination report is deficient in any manner, the AOJ must implement corrective procedures at once.  

5.  After completing the above development and any other indicated development, readjudicate the claims.  If any benefit sought is not granted, provide the Veteran and his representative a supplemental statement of the case and allow an appropriate opportunity to respond before returning the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




